Exhibit 10.4

BOARD OF DIRECTORS WAIVER OF CASH COMPENSATION

Contingent upon the completion of the pending common stock financing the
approximate amount of $405,000, the undersigned members of the board of
directors of Path 1 Network Technologies, Inc. hereby waive and forfeit the
right to receive any cash compensation, including accrued but unpaid cash
compensation to date, in connection with his services on the board of directors
of Path 1 Network Technologies, Inc. through December 31, 2006.

 

  /s/ Robert B. Clasen

    August 30, 2006

Robert B. Clasen

   

  /s/ James A. Bixby

    August 30, 2006

James A. Bixby

   

  /s/ Mark D. Buckner

    August 29, 2006

Mark D. Buckner

   

  /s/ Robert L. Packer

    August 30, 2006

Robert L. Packer

   